Citation Nr: 0424828	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which found that new and material evidence had 
not been received to reopen the claims of service connection 
for hearing loss and tinnitus.

The record reflects that the veteran had requested a Board 
hearing in conjunction with his appeal, and that such a 
hearing was scheduled for May 2004.  However, the veteran 
failed to appear.  Accordingly, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).

Finally, in a September 2003 statement, the veteran's 
representative appears to contend that the prior denials of 
service connection were the product of clear and unmistakable 
error (CUE) pursuant to 38 C.F.R. § 3.105(a).  As there is no 
RO decision on this issue, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for hearing loss 
by a February 1979 rating decision.  The veteran was informed 
of this decision, including his right to appeal, and he did 
not appeal.

3.  An August 1996 rating decision denied service connection 
for tinnitus, and determined that new and material evidence 
had not been received to reopen the claim of service 
connection for hearing loss.  Although the veteran initiated 
an appeal to this decision, he did not perfect it by the 
filing of a timely Substantive Appeal following the 
promulgation of a Statement of the Case (SOC).

4.  The evidence submitted to reopen the veteran's claims of 
service connection for hearing loss and tinnitus either does 
not bear directly and substantially upon the specific matters 
under consideration, or it is cumulative or redundant, or it 
is not by itself or in connection with evidence previously 
assembled so significant that it must be considered in order 
to fairly decide the merits of either claim.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision which denied service 
connection for tinnitus and the reopening of the hearing loss 
claim is final.  38 U.S.C.A. § 7104(b) (West 1991 and 2002); 
38 C.F.R. § 20.1103 (1995 and 2003).

2.  New and material evidence not having been submitted to 
reopen the claims of entitlement to service connection for 
hearing loss and/or tinnitus, the benefit sought on appeal is 
denied.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  

More recently, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Here, the Board acknowledges that no adequate preadjudication 
notice was sent to the veteran prior to the February 2002 
rating decision that is the subject of this appeal.  
Nevertheless, as will be discussed below, the VCAA provisions 
have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the veteran has been provided with a copy of the 
appealed rating decision and the June 2002 SOC which provided 
him with notice of the law and governing regulations 
regarding his case, as well as the reasons for the 
determinations made with respect to his claims.  Further, the 
RO sent correspondence to the veteran in October 2003 which 
specifically addressed the requirements for a grant of 
service connection, informed the veteran of what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate these claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he and his representative have had the 
opportunity to present evidence and argument in support of 
his case.  As mentioned above, he failed to appear for the 
scheduled May 2004 Board hearing.  Moreover, under the law, 
an examination is not required in the context of new and 
material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii); see 
also 66 Fed. Reg. at 45,628.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was originally denied for 
hearing loss by a February 1979 rating decision.  The veteran 
was informed of this decision, including his right to appeal, 
and he did not appeal.  Thereafter, an August 1996 rating 
decision denied service connection for tinnitus, and 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
hearing loss.  Although the veteran initiated an appeal to 
this decision, he did not perfect it by the filing of a 
timely Substantive Appeal following the promulgation of an 
SOC.

The evidence of record at the time of the prior denials 
included lay statements, the veteran's own statements, his 
service medical records, and post-service medical records 
which covered a period through 1996.

Specifically, in his statements, the veteran essentially 
contended that he developed hearing loss and tinnitus due to 
in-service noise trauma.  Specifically, he reported that he 
was assigned to a gun crew in 1967, that ear protection was 
never mentioned or offered by the Gunner's Mate, that he 
experienced a loud ringing in both ears upon firing these 
guns, and that he reported these problems to corpsmen while 
on active duty.

The veteran's service medical records contain no findings 
indicative of hearing loss and/or tinnitus during his period 
of active duty.  Further, his ears were clinically evaluated 
as normal on his April 1970 release from active duty 
examination, while his hearing was found to be 15/15 on 
whispered voice testing.

Lay statements dated in 1978 and 1979 attest to the veteran's 
hearing problems.  One lay statement, dated in November 1978, 
asserted that he had had these problems since his discharge 
from service.

A March 1978 audiogram appears to reveal pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
35
90
LEFT
15
0
50
75
95

In an August 1978 private medical statement, J. R. F., M.D 
(hereinafter, "Dr. F") noted that he first saw the veteran 
in June 1974, that the veteran's history at that time 
included the fact that he was exposed to gun fire from 3 inch 
cannons while on active duty, and that following these 
episodes he generally had a hearing loss which went on for up 
to 3 days.  Further, Dr. F noted that the March 1978 
audiometric testing revealed a bilateral and generally 
symmetrical hearing loss starting at 2000 Hertz, and 
progressing down to 90 decibels at 4000 Hertz.  Dr. F opined 
that the symmetry of the hearing loss and the frequency of 
hearing loss, coordinated with a history of hearing loss 
following exposure to large bore gun fire, was highly 
indicative of a type of temporary threshold shift which one 
saw following acoustic trauma.  Moreover, Dr. F stated that 
the present hearing loss was static, and that there were 
indications that gunfire had been the cause of this hearing 
loss.

Service connection was subsequently denied for hearing loss 
by the February 1979 rating decision.  The rating decision 
noted the evidence of record, including the lay statements 
and the private medical statement from Dr. F.  However, 
service connection was denied as being not incurred in or 
aggravated by service because the service medical records 
were completely negative for hearing loss; and because the 
first objective evidence of the disability was from Dr. F, 
who reported that he first saw the veteran in June 1974 
approximately 4 years after the veteran's discharge from 
service.

In March 1996, the veteran submitted claims for service 
connection for hearing loss and tinnitus.  The evidence added 
to the file consisted of additional statements from the 
veteran and post-service medical records which covered a 
period from 1974 to 1996, including a record of his initial 
consultation with Dr. F in June 1974.  Among other things, it 
was noted that he reported a history of being treated for an 
ear infection 2 years earlier which was apparently external 
otitis, and resolved well.  Thereafter, he had several 
episodes of pain which seemed to be deep in the throat or 
side of the neck and radiating to the ears.  However, there 
had been no history of primary drainage from the ears or of a 
new hearing loss, although it was noted that while on active 
duty his was exposed to gun fire from 3 inch cannons, and 
that he had a hearing loss for up to 3 days following these 
episodes which were characteristic of temporary threshold 
shift and might be an indicator of later damage.  Impression 
at that time was low-grade nasopharyngitis.

An April 1980 audiogram report appears to reveal pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
85
LEFT
0
10
40
70
75

This report also noted that the veteran complained of long 
standing tinnitus and hearing loss diagnosed in 1974 by Dr. 
F.  Similarly, VA medical records dated in June 1996 noted 
that the veteran complained of tinnitus which began in 
service (1966) secondary to gunfire.  An audiogram conducted 
at that time appears to reveal pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
20
70
90
LEFT
5
15
45
75
95

The report stated that the testing indicated a bilateral high 
frequency sensorineural hearing loss.

The August 1996 rating decision denied service connection for 
tinnitus, as well as the reopening of the hearing loss claim.  
Regarding the tinnitus, it was essentially held that there 
was no competent medical nexus evidence, and, therefore, the 
claim was not well grounded.  With respect to the hearing 
loss claim, it was found that the evidence submitted to 
reopen the claim was duplicate evidence that was previously 
considered, and was merely cumulative in that it showed 
treatment after service and did not establish incurrence or 
aggravation during the veteran's period of active duty.

The evidence submitted since the August 1996 rating decision 
includes additional statements from the veteran, and 
additional post-service medical records which cover a period 
through 2002.

In his statements, the veteran reiterated his contentions 
that his hearing loss and tinnitus were due to in-service 
noise exposure.  Further, he expressed his dissatisfaction 
with VA's handling of his claims, including the fact that 
they did not give adequate consideration to the findings of 
Dr. F.

The additional post-service medical records indicate 
treatment for a variety of medical conditions, including 
diabetes and hypertension.  However, these records contain no 
relevant findings regarding either hearing loss or tinnitus.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  In the instant case, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claims of service connection for hearing loss 
and/or tinnitus.

The veteran's statements are "new" to the extent they were 
not of record at the time of the last prior denial.  However, 
these statements are cumulative and redundant of his previous 
statements to the extent he asserts his hearing loss and 
tinnitus are due to in-service noise exposure.

The additional medical records obtained in conjunction with 
the veteran's application to reopen do not appear to contain 
any relevant findings regarding either hearing loss or 
tinnitus.  As such, this evidence does not bear directly and 
substantially upon the specific matters under consideration.  
Thus, it is not new and material evidence pursuant to 
38 C.F.R. § 3.156(a).

There being no other evidence submitted in conjunction with 
the application to reopen, the Board finds that the 
additional evidence either does not bear directly and 
substantially upon the specific matters under consideration, 
or it is cumulative or redundant, or it is not by itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of either claim.  In short, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a).  Consequently, the Board does not have 
jurisdiction to consider the claim on the merits.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for hearing 
loss and/or tinnitus, the benefit sought on appeal is denied. 



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



